Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20, 23-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of the second cross member pivotally connected at a first end to the second side member and second base member and slidingly connected at a second end to a second base member is not well defined as it would not be possible for the second cross member to have a first end pivotally connected to the second base member while simultaneously having the second end also slidingly connected to the second base member. It appears from the disclosure and drawings that what is meant to be claimed is the second end of the second cross member is slidingly connected to the first base member. Appropriate correction is required. 
Regarding claim 7, the same issue as claim 1 is present. 
Regarding claim 13, the scope is unclear as claim 13 states the plurality of elongated cross members, which lacks antecedent basis, as claim 7, which claim 13 depends from, has been amended to state a first elongated cross member and a second elongated cross member. 
Claim 13 then goes on to state “a first cross support” and “a second cross support” which appear to be referring to the first elongated cross member and the second elongated cross member of claim 7 but are stated in a way that could mean them to be new components. Further clarification of the claim is needed. 
Regarding claims 14-15, the claims have the same problem as claim 13 when referring to a first cross support and a second cross support, and clarification should be made to be consistent with claim 7. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding the limitations of claim 13, these are already present in amended claim 7, from which claim 13 depends, and does not further limit the scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9-16, 20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedon (U.S. 20210060396) in view of Liao (U.S. 5681045) in view of Killman (GB 2496642 A)
Regarding claim 1, Fedon discloses an apparatus, comprising: a base frame having a plurality of elongated base members (Fig. 1 base members 16a, 16b)0; 
an upper frame having a first elongated side support (Fig. 1, first side support 12a) connected to the base frame and a second elongated side support (Fig. 1, second side support 12b) connected to the base frame; 
the upper frame having an elongated upper support (Fig. 1, upper support 12c) having a plurality of elongated upper support members (see annotated figure below), 
a cross member (Fig. 1, cross member 18)
wherein the first elongated base member opposes the second elongated base member (Fig. 1, base members 16a, 16b oppose each other);

    PNG
    media_image1.png
    340
    595
    media_image1.png
    Greyscale

However, Fedon does not disclose a first elongated side support  pivotally connected 
a second elongated side support pivotally connected 
wherein a first end of the elongated upper support is pivotally connected to a first elongated side support and a second end of the elongated upper support is pivotally connected to a second elongated side support;
a first lock; 
a first elongated cross member 
a second elongated cross member 
and a second lock 
Liao discloses a first elongated side support pivotally connected (Fig. 5, side support 90u pivotally connected to base frame 90h) to the base frame via a first pivotal connector (Fig. 5, pivotal connector 104)
a second elongated side support (Fig. 5, side support 90u pivotally connected to base frame 90h) pivotally connected to the base frame via a second pivotal connector (Fig. 5, pivotal connector 104)
wherein a first end of the elongated upper support is pivotally connected to a first elongated side support (Fig. 5, first end of upper support 90t pivotally connected to side support 90u) and a second end of the elongated upper support is pivotally connected to a second elongated side support (Fig. 5, second end of upper support 90t pivotally connected to side support 90u);
a first lock configured to pivotally join together the upper support members and configured to be selectively actuatable between a locked configuration to fix relative movement between the elongated upper support members and an unlocked configuration to allow folding movement of the upper support members relative to each other and relative to the first lock (Col. 5 LNs. 15-30, pivots include hook to lock and unlock joints together, Fig. 2-3); 
However, Liao (as combined with Fedon) does not disclose a first elongated cross member 
a second elongated cross member 
and a second lock 
Killman discloses a first elongated cross member (Fig. 2, first cross member 130) pivotally connected, at a first end (Fig. 2-3, pivot connection 152), to the first elongated side support and a first elongated base member of the base frame via the first pivotal connector, and slidingly connected, at a second end (Fig. 2-3, second end of cross member 130, slidingly connected at 144), to a second elongated base member of the base frame
a second elongated cross member (Fig. 2, second cross member 132) pivotally connected, at a first end (Fig. 2-3, first end of cross member 132 pivotally connected at 146), to the second elongated side support and a second elongated base member of the base frame via the second pivotal connector, and slidingly connected, at a second end, (Fig. 2-3 second end of cross member 132 slidingly connected at 150) to a second elongated base member of the base frame; 
and a second lock pivotally connected (Pg. 18 Lns. 15-20, central linkage pivot 138 is lockable such that the apparatus can be locked) to at least one of the cross members and configured to be selectively actuatable between a locked configuration to fix relative movement between the cross members and an unlocked position to allow drawing together of the cross members.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon with pivoting and lockable frame members, as taught by Liao to provide Fedon with the advantage of allowing the rebound device to be compacted for portability and travel. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon (as modified by Liao) with lockable cross members, as taught by Killman to provide Fedon with the advantage of allowing the device to be further collapsed and to ensure stability when in use due to the locking nature of the cross members. 
Regarding claim 3, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Fedon (as modified by Liao and Killman) disclose wherein upon the first lock being in the unlocked configuration (Liao, as stated above, discloses the first lock) and the second lock (Killman, as stated above, discloses the second lock) being in the unlocked configuration, the supports are configured to be substantially folded together, the cross members are configured to be drawn together, the base members are configured to be drawn substantially together, and the upper frame members are configured to be drawn substantially together.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the folding frame of Fedon with the locking members, as taught by Liao and Killman to provide Fedon with the advantage of being able to securely unfold and fold the device by the user. 
Regarding claim 6, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Fedon discloses a net connected to the upper frame (Fig. 1, netting 14).
Regarding claim 7, Fedon discloses an apparatus, comprising: 
an elongated upper frame (Fig. 1, upper frame 12 defines opening) configured to define an opening; 
an elongated base frame having an elongated first base member (Fig. 1, first base member 16a) connected to the upper frame and an elongated second base member (Fig. 1, second base member 16b) connected to the upper frame; 
and the upper frame including: 
an elongated upper support (Fig. 1, upper support 12c) having a first end and a second end opposite the first end; 
an elongated first side support (Fig. 1, side support 12a) and an elongated second side support (Fig. 1, side support 12b); 
the first side support a first position substantially perpendicular to or at an acute angle with respect to the first base member
the second side support having a first position substantially perpendicular to or at an acute (Fig. 6, side supports at acute angle with base member) angle with respect to the second base member 
wherein the first elongated base member opposes the second elongated base member (Fig. 1, base member 16a, 16b oppose one another).
However, Fedon does not disclose an elongated first base member connected to the upper frame via a first pivotal connector, an elongated second base member connected to the upper frame via a second pivotal connector
the first end of the upper support being pivotally connected to the first side support, and the second end of the upper support being pivotally connected to the second side support; 
each of the first side support and the second side support being configured to move between a first position substantially perpendicular to the upper support and a second position generally parallel to a portion of the upper support; 
the first side support being configured to move between a first position substantially perpendicular to or at an acute angle with respect to the base member and a second position generally parallel to the base member 
the second side support being configured to move between a first position substantially perpendicular to or at an acute angle with respect to the base member and a second position generally parallel to the base member 
and a first elongated cross member 
a second elongated cross member 
Liao discloses an elongated first base member connected to the upper frame via a first pivotal connector (Fig. 5, base member 90h has pivotal connector 104 to upper frame 90u), an elongated second base member connected to the upper frame via a second pivotal connector (Fig. 5, base member 90h has pivotal connector 104 to upper frame 90u)
the first end of the upper support being pivotally connected to the first side support (Fig. 5, upper support 90t pivotally connected to side support 90u), and the second end of the upper support being pivotally connected to the second side support (Fig. 5, upper support 90t pivotally connected to side support 90u); 
each of the first side support and the second side support being configured to move between a first position substantially perpendicular (Fig. 4, perpendicular first position) to the upper support and a second position generally parallel (Fig. 6, parallel second position) to at least a portion of the upper support; 
the first side support being configured to move between a first position substantially perpendicular (Fig. 4, perpendicular first position) to or at an acute angle with respect to the first base member and a second position generally parallel to the first base member (Fig. 6, parallel second position); 
the second side support being configured to move between a first position substantially perpendicular (Fig. 4, perpendicular first position)  to or at an acute angle with respect to the second base member and a second position generally parallel to the second base member (Fig. 6, parallel second position); 
However, Liao (as combined with Fedon) does not disclose a first elongated cross member, a second elongated cross member. 
Killman discloses a first elongated cross member pivotally connected (Fig. 2-3, first cross member 130 pivotally connected at 152), at a first end, to the first or second side support and a first elongated base member of the base frame, via the first pivotal connector, and slidingly connected (Fig. 2-3, first cross member slidingly connected at 144), at a second end, to a second elongated base member of the base frame, 
a second elongated cross member pivotally connected (Fig. 2-3, second cross member 132 pivotally connected at 146), at a first end, to the second elongated side support and a second elongated base member of the base frame via the second pivotal connector, and slidingly connected (Fig. 2-3, second cross member 132 slidingly connected at 150), at a second end, to a second elongated base member of the base frame; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon with pivoting and lockable frame members, as taught by Liao to provide Fedon with the advantage of allowing the rebound device to be compacted for portability and travel. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon (as modified by Liao) with lockable cross members, as taught by Killman to provide Fedon with the advantage of allowing the device to be further collapsed and to ensure stability when in use due to the locking nature of the cross members. 
Regarding claim 9, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
However, Fedon does not disclose the first side support is configured to move to a third position wherein the first side support extends substantially parallel to the first base member.
Liao discloses the first side support is configured to move to a third position wherein the first side support extends substantially parallel (Fig. 6, parallel position) to the first base member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon with pivoting and lockable frame members, as taught by Liao to provide Fedon with the advantage of allowing the rebound device to be compacted for portability and travel. 
Regarding claim 10, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
However, Fedon does not disclose the second side support is configured to move to a third position wherein the second side support extends substantially parallel to the second base member.
Liao discloses the second side support is configured to move to a third position wherein the first side support extends substantially parallel (Fig. 6, parallel position ) to the first base member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon with pivoting and lockable frame members, as taught by Liao to provide Fedon with the advantage of allowing the rebound device to be compacted for portability and travel. 
Regarding claim 11, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Fedon discloses the upper support including: an elongated first upper support member and an elongated second upper support member (see annotated figure below); 

    PNG
    media_image2.png
    391
    624
    media_image2.png
    Greyscale

each of the first upper support and second upper support member having a first end and a second end opposite the first end, the first end of the first upper support being connected to the second side support member (Fig. 1, ends of 12 connected to side support members 12a, 12b);
However, Fedon does not disclose an upper support locking mechanism pivotally connected to the second end of the first upper support member and the second end of the second upper support member; and the upper support locking mechanism being configured to be actuatable between a locked position, wherein the first upper support member and the second upper support member are fixed with respect to one another, and an unlocked position, wherein at least one of the second end of the first upper support member and the second end of the second upper support members is pivotable with respect to the upper support locking mechanism.
Liao discloses an upper support locking mechanism pivotally connected to the second end of the first upper support member and the second end of the second upper support member; and the upper support locking mechanism being configured to be actuatable between a locked position, wherein the first upper support member and the second upper support member are fixed with respect to one another, and an unlocked position, wherein at least one of the second end of the first upper support member and the second end of the second upper support members is pivotable with respect to the upper support locking mechanism (Fig. 5, members pivotable with respect to one another, Col. 5 Lns. 15-30, pivots include hook to lock and unlock joints together).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon with pivoting and lockable frame members, as taught by Liao to provide Fedon with the advantage of allowing the rebound device to be compacted for portability and travel. 
Regarding claim 12, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
However, Fedon does not disclose the upper support locking mechanism is a selectively actuatable toggle mechanism.
Liao discloses the upper support locking mechanism is a selectively actuatable toggle (Fig. 2, 2A, spring actuated toggle) mechanism.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the upper support of Fedon with a collapsible upper support frame device, as taught by Liao to provide Fedon with the advantage of further ability to compact the frame even smaller for transport and storage space  
Regarding claim 13, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
However, Fedon (as modified by Liao) does not disclose the plurality of elongated cross members comprises: a first cross support and a second cross support 
Killman discloses the plurality of elongated cross members comprises: 
a first cross support (Fig. 2-3, first cross member 130 pivotally connected at 152) having a first end pivotally connected to at least one of the first base member and the upper frame via the first pivotal connector and slidingly connected to the second base member (Fig 2-3, first cross member 130 slidingly connected at 144); 
and a second cross support (Fig. 2-3, second cross member 132 pivotally connected at 146) having a first end pivotally connected to at least one of the second base member and the upper frame via the second pivotal connector and slidingly connected to the first base member (Fig. 2-3 second cross member 132 slidingly connected at 150).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon (as modified by Liao) with lockable cross members, as taught by Killman to provide Fedon with the advantage of allowing the device to be further collapsed and to ensure stability when in use due to the locking nature of the cross members. 
Regarding claim 14, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
However, Fedon (as modified by Liao) does not disclose a first cross support 
a second cross support 
a cross support locking mechanism 
Killman discloses a first cross support (Fig. 2-3, first cross member 130 pivotally connected at 152) having a first end pivotally connected to at least one of the first base member and the upper frame via the first pivotal connector and slidingly connected (Fig 2-3, first cross member 130 slidingly connected at 144) to the second base member; 
a second cross support (Fig. 2-3, second cross member 132 pivotally connected at 146) having a first end pivotally connected to at least one of the second base member and the upper frame via the second pivotal connector and slidingly connected to the first base member (Fig. 2-3 second cross member 132 slidingly connected at 150); 
a cross support locking mechanism (Pg. 18 Lns. 15-20, central linkage pivot 138 is lockable such that the apparatus can be locked) connected to the second cross support and configured to selectively lock the second cross support against relative movement with respect to the first cross support.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon (as modified by Liao) with lockable cross members, as taught by Killman to provide Fedon with the advantage of allowing the device to be further collapsed and to ensure stability when in use due to the locking nature of the cross members. 
Regarding claim 15, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
However, Fedon does not disclose a first cross support 
and a second cross support 
a cross support locking mechanism
Killman discloses a first cross support (Fig. 2-3, first cross member 130 pivotally connected at 152) having a first end pivotally connected to at least one of the first base member and the upper frame via the first pivotal connector and slidingly connected to the second base member (Fig 2-3, first cross member 130 slidingly connected at 144);
a second cross support (Fig. 2-3, second cross member 132 pivotally connected at 146) including an elongated first leg pivotally connected to at least one of the second base member and the upper frame via the second pivotal connector and an elongated second leg slidingly connected to the first base member (Fig. 2-3 second cross member 132 slidingly connected at 150); 
a cross member locking mechanism (Pg. 18 Lns. 15-20, central linkage pivot 138 is lockable such that the apparatus can be locked) configured to selectively fix relative movement between the first cross support and at least one of the first leg and the second leg and while Killman does not explicitly disclose the first leg and the second leg, this would be a matter of integral vs separable parts, as Killman discloses a second cross member with a locking mechanism centrally located and the use of separable elements instead of the one piece construction disclosed in the prior art would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon (as modified by Liao) with lockable cross members, as taught by Killman to provide Fedon with the advantage of allowing the device to be further collapsed and to ensure stability when in use due to the locking nature of the cross members. 
Regarding claim 16, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 14. 
However, Fedon does not disclose the cross support locking mechanism includes a selectively spring-biased locking button.
Killman discloses the cross support locking mechanism (Pg. 18 Lns. 15-20, central linkage pivot 138 is lockable such that the apparatus can be locked) and while Killman does not explicitly disclose a spring-biased locking button, this would be a matter of substitution of parts and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon (as modified by Liao) with lockable cross members, as taught by Killman to provide Fedon with the advantage of allowing the device to be further collapsed and to ensure stability when in use due to the locking nature of the cross members. 
Regarding claim 20, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 7.
Fedon further discloses comprising a net configured (Fig. 1, net 14) to be connected to the upper frame and to span across the opening and the rebound the object (Par. 27, rebounding ball)
Regarding claim 23, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Fedon does not disclose the first elongated cross member
Killman discloses a first cross member (Fig. 2, cross members 130), a second lock centrally positioned along the first cross member (Pg. 18 Lns. 15-20, central linkage pivot 138 is lockable such that the apparatus can be locked) and while Killman does not explicitly disclose the first leg and the second leg and the lock is between the first and second leg, this would be a matter of integral vs separable parts, as Killman discloses a second cross member with a locking mechanism centrally located and the use of separable elements instead of the one piece construction disclosed in the prior art would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon (as modified by Liao) with lockable cross members, as taught by Killman to provide Fedon with the advantage of allowing the device to be further collapsed and to ensure stability when in use due to the locking nature of the cross members. 
Regarding claim 24, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 14.
However, Fedon does not disclose the first cross support. 
Killman discloses a first cross member (Fig. 2, cross members 130), a cross support locking mechanism centrally positioned along the first cross member (Pg. 18 Lns. 15-20, central linkage pivot 138 is lockable such that the apparatus can be locked) and while Killman does not explicitly disclose the first leg and the second leg, this would be a matter of integral vs separable parts, as Killman discloses a second cross member with a locking mechanism centrally located and the use of separable elements instead of the one piece construction disclosed in the prior art would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fedon (as modified by Liao) with lockable cross members, as taught by Killman to provide Fedon with the advantage of allowing the device to be further collapsed and to ensure stability when in use due to the locking nature of the cross members. 

Claims 2, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedon (U.S. 20210060396), Liao (U.S. 5681045) and Killman (GB 2496642 A) in view of Walsh (U.S. 6672980)
Regarding claim 2, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Fedon (as modified by Liao and Killman) does not disclose at least one elongated brace and slidingly connected to the base frame, wherein the brace is configured to slide on the base frame upon folding movement of the upper support members.
Walsh discloses a first brace member (Fig. 7 brace 36 pivotally connected and slidingly connected) and while Walsh does not explicitly disclose slidingly connected to the base frame, 15Attorney Docket No. 182123.06101 wherein the brace is configured to slide on the base frame upon folding movement of the side support members, this would be a matter of reversal of parts to place the sliding joint on the base frame as the function of collapsing the support frame would remain unchanged and a reversal of parts does not modify the function of the device and would be an obvious modification since it would be a mere reversal of positioning. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)MPEP 2144.04 (VI)(A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the folding frame of Fedon with a brace member, as taught by Walsh to provide Fedon with the advantage of allowing further support of the upper frame through the use of a bracing member. 
Regarding claim 8, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Fedon further discloses the upper frame is configured to selectively extend perpendicularly with respect to the base frame, at an acute angle (Fig. 6, upper frame acute angle with respect to base frame) with respect to the base frame 
However, Fedon does not disclose the upper frame is configured to extend substantially parallel to the base frame 
Liao discloses the upper frame is configured to extend substantially parallel to the base frame (Fig. 6, parallel orientation)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the folding frame of Fedon with a parallel configuration, as taught by Liao to provide Fedon with the advantage of being able to further compact for ease of storage. 
Regarding claim 17, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 7.
However, Fedon (as modified by Liao and Killman) does not disclose a first brace member and second brace member. 
Walsh discloses a first brace member (Fig. 1 brace 36 pivotally connected and slidingly connected) pivotally connected and slidingly connected and a second brace member pivotally and slidingly connected (Fig. 1 brace 40 pivotally connected and slidingly connected) and while Walsh does not explicitly disclose slidingly connected to the first base member; and slidingly connected to the second base member, this would be a matter of reversal of parts to place the sliding joint on the base frame as the function of collapsing the support frame would remain unchanged and a reversal of parts does not modify the function of the device and would be an obvious modification since it would be a mere reversal of positioning. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)MPEP 2144.04 (VI)(A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the folding rebound frame of Fedon with a collapsible brace structure, as taught by Walsh to provide Fedon with the advantage of providing further compactness to the folding frame structure.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedon (U.S. 20210060396), Liao (U.S. 5681045) and Killman (GB 2496642 A) in view of Anderson (U.S. 5772537)
Regarding claim 4, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Fedon (as modified by Liao and Killman) does not disclose at least one elongated brace is configured to be selectively extendable along its length
Anderson discloses at least one elongated brace is configured to be selectively extendable along its length (Col. 5 Lns. 60-67, adjustable braces have an outer tube and inner telescoping tube)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the brace of Fedon with the telescoping brace, as taught by Anderson to provide Fedon with the ability of being able to adjust the angle of the rebound net
Regarding claim 5, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
However, Fedon (as modified by Liao and Killman) does not disclose the at least one elongated brace is configured to selectively telescope in length. 
Anderson discloses the at least one brace is configured to selectively telescope in length (Col. 5 Lns. 60-67, adjustable braces have an outer tube and inner telescoping tube).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the brace of Fedon with the telescoping brace, as taught by Anderson to provide Fedon with the advantage of being able to adjust the angle of the rebound net

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedon (U.S. 20210060396), Liao (U.S. 5681045) and Killman (GB 2496642 A) in view of Walsh (U.S. 6672980) in further view of Anderson (U.S. 5772537)
Regarding claim 18, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 7.
However, Fedon does not disclose a first brace member 
a second brace member 
and each of the first brace member and the second brace member having a first sleeve and a second sleeve 
Walsh discloses a first brace member (Fig. 1 brace 36 pivotally connected and slidingly connected) and a second brace member (Fig. 1 brace 40 pivotally connected and slidingly connected) and while Walsh does not explicitly disclose slidingly connected to the first base member; and slidingly connected to the second base member, this would be a matter of reversal of parts to place the sliding joint on the base frame as the function of collapsing the support frame would remain unchanged and a reversal of parts does not modify the function of the device and would be an obvious modification since it would be a mere reversal of positioning. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)MPEP 2144.04 (VI)(A) 
However, Walsh does not disclose each of the first brace member and the second brace member having a first sleeve and a second sleeve slidingly received within the first sleeve configured to allow the length of each of the first brace and the second brace to be selectively adjusted; 
Anderson discloses each of the first brace member and the second brace member (Fig. 3, brace 50) having a first sleeve and a second sleeve slidingly (Col. 5 Lns. 60-67, adjustable braces have an outer tube and inner telescoping tube) received within the first sleeve configured to allow the length of each of the first brace and the second brace to be selectively adjusted; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rebound frame of Fedon with a collapsible brace structure, as taught by Walsh to provide Fedon with the advantage of providing further compactness to the folding frame structure and provide further support. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the brace of Fedon (as modified by Walsh) with a telescoping brace, as taught by Anderson to provide Tallent with the feature of being able to easily adjust the angle of the net structure.  
Regarding claim 19, Fedon discloses the claimed invention substantially as claimed, as set forth above in claim 7.
However, Fedon does not disclose a first brace member 
a second brace member 
each of the first brace member and the second brace member having a first sleeve and a second sleeve 
and at least one of the first brace member and the second brace member having a lock device.
Walsh discloses a first brace member (Fig. 1 brace 36 pivotally connected and slidingly connected) and a second brace member (Fig. 1 brace 40 pivotally connected and slidingly connected) and while Walsh does not explicitly disclose slidingly connected to the first base member; and slidingly connected to the second base member, this would be a matter of reversal of parts to place the sliding joint on the base frame as the function of collapsing the support frame would remain unchanged and a reversal of parts does not modify the function of the device and would be an obvious modification since it would be a mere reversal of positioning. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)MPEP 2144.04 (VI)(A) 
However, Walsh does not disclose a first sleeve and second sleeve and at least one of the first brace member and the second brace member having a lock device. 
Anderson discloses each of the first brace member and the second brace member (Fig. 3, brace 50) having a first sleeve and a second sleeve slidingly (Col. 5 Lns. 60-67, adjustable braces have an outer tube and inner telescoping tube) received within the first sleeve configured to allow the length of each of the first brace and the second brace to be selectively adjusted; 
and at least one of the first brace member and the second brace member having a lock device (Fig. 3 locking pin 56 to fix sleeve in place) for selectively fixing the first sleeve with respect to the second sleeve.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rebound frame of Fedon with a collapsible brace structure, as taught by Walsh to provide Fedon with the advantage of providing further compactness to the folding frame structure and provide further support. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the brace of Fedon (as modified by Walsh) with a telescoping brace, as taught by Anderson to provide Tallent with the feature of being able to easily adjust the angle of the net structure.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted the amendments made have cause a reconsideration of the art and therefore, the amended rejection is seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/Melba Bumgarner/               Supervisory Patent Examiner, Art Unit 3711